Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the Applicant’s Amendments and Remarks filed on 09/01/2021 regarding to the application 15/929,426 filed on 05/01/2020.
Claims 1, 8, 10, and 17 have been amended. Claims 1-18 are currently pending for consideration.

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/01/2021 has been entered.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Amendment and Remark
The applicant's amendments and remarks filed on 09/01/2021 have been fully and carefully considered, with Examiner's response set forth below.
Applicant remarks that “I. Claim Objection“ with “… The Applicant respectfully submits that the amendments presented above render these objections moot…"
The examiner reviews the amendments and agrees to withdraw the objection.
Applicant’s arguments, see (Arg. Page 8-10), with respect to the “II. Rejections 35 USC §103“ with “… As amended, Claim 1 (,10) recites 
…
in response to a determination that a size of the first image is greater than or equal to a reference size, generate a second image by reducing the size of the first image,
store a second image generated by changing the size of the first image, and 
display, via the display, the second image.
…
The amendment renders the rejection moot because Yang, alone or in combination with Kwon and Hyun, does not disclose the above-emphasized features of Claim 1…” have been fully considered and are persuasive. 
The rejection has been withdrawn, however, because the amendments to the claims changed the scope, the following new ground of rejection with Yang in view of Kwon and Sai is presented.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang et al. (WO 2016200584 A2, which the Priority date is filed on 06/07/2015, “Yang”) in view of Kwon et al. (US 20140273967 A1, “Kwon”) and further in view of Sai et al. (JP H06266493 A, “Sai”).

As of claim 1, Yang discloses An electronic device comprising:
a display; 
a memory; and 
a processor functionally connected with at least one of the display or the memory, wherein the processor configured to: (Yang discloses [0021] an electronic device with a display, a touch-sensitive surface, a memory, and one or more processors which are connected with the display and the memory to execute one or more programs).
display, via the display, a first user interface including a first region and a second region in a screen off state comprising a state in which the display is operated in a low power mode, where the first region is active and the second region is not active, (Yang discloses [0011, 0071, 00139] displaying one or more notifications on a lock screen while the device is in the locked state, on the lock screen to display one or more notifications… generating a blurred version of a first user interface associated with the first notification, and displaying the first user interface for the application program on the lock screen to efficiently conserve power… one of the active application state (i.e. active region), indicating which application is currently active (i.e. first active region) with display state, views or other information occupied various regions of the touch-sensitive display system with the received notification… with focus is moved from one region (i.e. active region) of a user interface to another region (i.e. inactive region) corresponding movement of a cursor or a contact of the user interface).
The examiner notes that the specification does not specify “a first region” and “a second region”, however, [0064] of the specification recites “the display 131 is operated in a low power mode and only some region is activated” and [0065] of the specification recites “the controller 180 activates some region of the display 131 and displays the set information thereon”. Yang discloses “application is currently active with a region of the touch-sensitive display… active focus can be moved from one region of a user interface to another region” which imply one region of the display device are active and other one is not active.
display, via the display, the second image. (Yang: [Abstract] a determination that the second communication and the first communication are from the same sender, updating the first notification such that the updated first notification concurrently includes the content of the first and the second notifications (i.e. second image); or a determination that the second communication and the first communication are not from the same sender, generating a second notification (i.e. second image), for concurrent display with the first notification).
However, Yang may not explicitly disclose all the aspects of the in response to detecting that an electronic pen is separated from the electronic device while the first user interface is being displayed in the display, display, via the display, a second user interface for writing a note,
receive handwriting using the electronic pen in the second user interface,
Kwon discloses in response to detecting that an electronic pen is separated from the electronic device while the first user interface is being displayed in the display, display, via the display, a second user interface for writing a note, (Kwon discloses [0113, 0109, 0095] FIG. 5 shows when a message (i.e. first user interface) arrives and displays on a lock screen, a memo writing icon is displayed within the popup window, if the corresponding icon is selected, referring to FIG. 5(b), a memo pad (i.e. second user interface) is displayed for writing a memo... in response to a touch-drag input is detected from a memo sheet region (i.e. second user interface), a moving against the contact surface visual effect corresponding to the detected trace can be recorded as a memo with handwriting recognition… by a finger touch input or a separated stylus pen).
The examiner notes that [0004] of the specification recites “electronic devices may be provided with an input and output device for performing an input function and a display function simultaneously like a touch screen... For example, when a specific input (for example, a predetermined touch input, separation of an electronic pen provided in an electronic device) is detected in a display off state (or a screen off state)” and [0082] of the specification recites “The note event may include an electronic pen 326 being separated from the electronic device 100 or a predetermined touch input” and interpreted an electronic pen is a separated input device from the electronic devices. Kwon discloses “a separated stylus pen is detected from a memo sheet to input a memo with handwriting recognition” is applied.
Kwon discloses receive handwriting using the electronic pen in the second user interface, (Kwon discloses [0113, 0095] upon the corresponding icon is selected, a memo pad is displayed for writing a memo... a substance of the text message is automatically contained in the memo pad (i.e. second user interface)... a memo substance corresponding (i.e. receive) to a user's input is displayed thereon in FIG. 5b… the pointer or a cursor is used by a finger or a stylus pen for handwriting the note).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yang and Kwon disclosing the message on the locked touchscreen which are analogous art from the “same field of endeavor”, and, when Kwon’s popup memo pad for writing was combined with Yang’s receiving the text message input via the application is active during the locked screen, the claimed limitation on the in response to detecting that an electronic pen is separated from the electronic device while the first user interface is being displayed in the display, display, via the display, a second user interface for writing a note,
receive handwriting using the electronic pen in the second user interface would be obvious. The motivation to combine Yang and Kwon is to provide a method to write a memo conveniently in a restricted state for mobile device effectively. (See Kwon [0010]).

However, Yang in view of Kwon may not explicitly disclose all the aspects of the convert note data corresponding to the received handwriting into a first image, 
in response to a determination that a size of the first image is greater than or equal to a reference size, generate a second image by reducing the size of the first image,
store a second image generated by changing the size of the first image, 
Sai discloses convert note data corresponding to the received handwriting into a first image, (Sai: [0010], page 5, By creating a handwritten image memo by converting only the handwritten memo into image information).
Sai discloses in response to a determination that a size of the first image is greater than or equal to a reference size, generate a second image by reducing the size of the first image, (Sai: [0013], page 10, Upon being activated, the handwritten image memo management unit generates a new window in addition to the application and determines to reduce the handwritten image memos (i.e. first image) written on the activated application screen (i.e. a reference size). Then, the reduced handwritten image memo is displayed by using the function provided by the GUI, the reduced display of the image data (i.e. second image) can be realized more easily to write on the activated screen. The reduced handwritten image memo designated by the user is displayed on the handwritten image memo management screen while being enlarged to the extent that the memo content can be identified).
Sai discloses store a second image generated by changing the size of the first image, and (Sai: [0010], page 5, By creating a handwritten image memo by converting only the handwritten memo into image information, the information in the handwritten image (i.e. second image) is reduced (i.e. changing size). Save the image by the corresponding the handwritten memo only reduced in the window).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yang in view of Kwon and Sai disclosing the message on the locked touchscreen which are analogous art from the “same field of endeavor”, and, when Sai’s converting, storing and displaying the handwritten image memo with the reduced on the screen was combined with Yang in view of Kwon’s receiving the text message input via the application is active during the locked screen, the claimed limitation on the convert note data corresponding to the received handwriting into a first image, 
in response to a determination that a size of the first image is greater than or equal to a reference size, generate a second image by reducing the size of the first image,
store a second image generated by changing the size of the first image would be obvious. The motivation to combine Yang in view of Kwon and Sai is to provide a method of processing a handwritten memo input as image (bitmap) information instead of text information effectively. (See Sai [0001], page 2).

As of claim 2, Yang in view of Kwon and Sai discloses The electronic device of claim 1, wherein the second user interface comprises a first layer for displaying a background of the display in a set color, and a second layer for displaying a user interface for writing the note. (Kwon discloses [0109] a memo sheet with a prescribed visual effect (i.e. color display background) of a shape of a rolled-up paper (i.e. first layer) to be displayed by activating a partial top region for displaying a memo substance thereon can be displayed on the lock screen. if the memo sheet is selected, a virtual keypad can be displayed… detected from a memo sheet region (i.e. second layer), a visual effect corresponding to the detected trace can be recorded as a memo by handwriting recognition).
As of claim 3, Yang in view of Kwon and Sai discloses The electronic device of claim 1, wherein, when a predetermined time elapses after the note data corresponding to the received handwriting is displayed, the processor is configured to: 
display, via the display, the first user interface. (Yang discloses [Claim 152-153] maintain enabling display of the notification cluster for at least a predetermined time period over the first user interface for the application without blurring upon successful verification of the first authentication input… cease to enable display of the notification cluster after the at least predetermined time period if no user input is detected on the notification cluster).

As of claim 4, Yang in view of Kwon and Sai discloses The electronic device of claim 1, wherein the processor is configured to: 
detect a note edit event while the second user interface is being displayed on the display, load a note from the memory,
display a note data corresponding to the loaded note, and (Yang discloses [00241] the notification includes data retrieved from a data store… programmable components, e.g., widgets or extensions, that dynamically load or generate data for display on the device with a short, more abbreviated displayable version and a long, more complex displayable version of the notification corresponding to the retrieved data).
edit the note data corresponding to the loaded note based on a user input. (Yang discloses [00192] the user starts entering part of a textual message (i.e. note data) in the textual reply input box in notification for an instant message (i.e. loaded note)).

As of claim 5, Yang in view of Kwon and Sai discloses The electronic device of claim 1, wherein, in response to detecting that the electronic pen is separated from the electronic device, the processor is configured to: 
determine whether there exists a written note, 
in response to determining that there exists the written note, perform a note edit process, and (Yang discloses [00205] a notification for an instant messaging application has a memory portion for temporary storage of partially written reply messages… if the user opens the corresponding application in the middle of writing a reply message, the contents of the reply message (i.e. existed written note) are retrieved from the temporary storage location and used by the full-featured application to allow the user to complete his reply message).
in response to determining that there does not exist the written note, perform a note writing process. (Yang discloses [00192] the user starts entering part of a textual message in the textual reply input box in notification 5144 for an instant message which the textural message is not existed).

As of claim 6, Yang in view of Kwon and Sai discloses The electronic device of claim 1, wherein the processor is configured to: 
detect a user input selecting a region in an execution screen of an application, 
display, via the display, a note setting object, and (Yang discloses [0076] Graphics module includes various known software components (i.e. applications) for rendering and displaying graphics on touch-sensitive display system... selecting component for changing the visual impact (e.g., brightness, transparency, saturation, contrast or other visual property) of graphics (i.e. setting object) that are displayed… “graphics" includes any object that can be displayed to a user).
upon receiving an input selecting the note setting object, display, via the display, a third user interface for changing a screen off background. (Yang discloses [0076] upon selecting components (i.e. a third user interface) for changing the visual impact (e.g., brightness, transparency, saturation, contrast or other visual property) (i.e. background changing) of graphics that are displayed… “graphics" includes any object that can be displayed to a user).
As of claim 7, Yang in view of Kwon and Sai discloses The electronic device of claim 6, wherein the processor is configured to: 
detect a user input selecting an object included in the third user interface, and 
upon detecting the user input selecting the object, change a color of the selected region. (Yang discloses [0076, 0060] upon selecting components (i.e. a third user interface) for changing the visual impact (e.g., brightness, transparency, saturation, contrast or other visual property) (i.e. color changing) of graphics that are displayed… “graphics" includes any object that can be displayed to a user… displays visual output with color scheme for the “graphics" objects).

As of claim 8, Yang in view of Kwon and Sai discloses The electronic device of claim 7, wherein, upon detecting the user input selecting the object, the processor is configured to: 
change a color of a first element included the selected region to a first color, 
change a color of a second element included the selected region to a second color, and (Yang discloses [0076] Graphics module includes various known software components for rendering and displaying graphics on touch-sensitive display system 112 or other display, including components for changing the visual impact (e.g., brightness, transparency, saturation, contrast or other visual property (i.e. color)) of graphics (i.e. first/second element) that are displayed…  “graphics" includes any object that can be displayed to a user). 
display a fourth user interface including the changed color of the first element and the changed color of the second element. (Yang discloses [0076] rendering and displaying graphics on touch-sensitive display system or other display (i.e. a fourth user interface) for changing the visual impact (i.e. color) of graphics that are displayed…  the “graphics" includes any object that can be displayed to a user including text, web pages, icons (such as user-interface objects including soft keys), digital images, videos, animations and the like).

As of claim 9, Yang in view of Kwon and Sai discloses the electronic device of claim 6, wherein the processor is configured to display, via the display, different third user interfaces based on a type of data included in the selected region. (Yang discloses [00224] based on the communication content types (i.e. type of data) and/or other relevant factors. For example, if the first communication is a text message and the second communication is an audio message, the first set of action controls includes a text input box and a send button, while the second set of action controls includes a play button, a record button, and a send button (i.e. different third user interface)).

Regarding claims 10-18, these claims recite the method performed by the apparatus of claims 1, 3, 2, 4-9, respectively; therefore, the same rationale of rejection is applicable.

Conclusion                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176